Title: To James Madison from Tench Coxe, 3 October 1823
From: Coxe, Tench
To: Madison, James


        
          Dear Sir
          Phila. Octo. 3d. 1823.
        
        Tho it is probable, that the subject may reach you & Mr. Jefferson in some other way, I think it a duty to submit the two inclosed scraps to his and your perusal. They are some of eight or ten which have come on. The pamphlet of Mr. Cunningham (of whom or his deceased father I never heard till within a week) has reached the ultra federal men here within a day. I not heard of or seen any copy. Our printers and others have written for them. It is announced that Mr Pickering will come out and with so broad a range, as to bear in a very unfavorable way, it is said, on General Washington. I should presume, that this has reached Judge W. who has commenced his autumnal sittings in this third Circuit, as Mr. P.s intentions are said to have been mentioned, with their above consequences in a circle of the bar, & other men of standing. There has been for years an intention to present a statement relative to Genl. A. Hamilton, on which eminent men here of his friends and politics, and friends to each other are

supposed to have differed in opinion, as to the policy of the Measure. It has been said, that the design of some was to make out the all importance of Mr. Hs character & conduct, that it was objected to & postponed by the influence of one gentleman now alive, that he thought it would distract and divide the fed. party & injure them as many of them would be offended at any thing, which should for any reason, reduce the estimation of Genl. W. The other side was said to have insisted the truth alone would be published, that justice should be rendered, &c &c, but they were for the time over-ruled. There is no doubt that the materials were in the hands of Doctor Mason formerly of NYK, that from some cause, it is said a personal one, they went of his hands, with what matter prepared by him I know not, that they were committed to Mr. Joseph Hopkinson of this city, that he had in 1822 made some progress, that Mrs. Hamilton then here was not satisfied with matter or manner or in some respect, that Mr. Pickering then here was in frequent communication with her & Mr Hopkn, that the papers ultimately repassed into the Hands of Dr Mason now of our Carlisle College, the personal reasons having ceased. But this publication of correspondence running up to 47 letters and retrospecting (from 1803 to 1812) back to the first Congress, the first presidency of Mr J. and the collisions in Mr. As own administration are expected to lead to much exposition and commentary. It is true Mr. Pickering & Mr. Hamiltons friends have a right to explain & defend. I do not perceive that the memory of General Washington or the republican cause have any thing to fear. There are fifty persons yet alive, who know too much of our affairs from the Congress of 1774 to this time to have any difficulty to maintain truth and justice. Observation of what may be published, due & temperate consideration, and the revision of the public papers and matters on files & memories appear to be prudent, and may prove a duty.
        I am well acquainted with our affairs for many years, and know well the tenor of thought, word & deed of the principal parties. My memory is very strong and particular. The manner in which men have changed & moved, and things have hung together and come about are fully on my mind, and the subject—the crisis in our country—and in the European world are too affecting to my heart and mind to permit me to neglect the duties of a consciencious, tho I hope, a calm Observer. I am with perfect respect dear sir, faithfully yours
        
          Tench Coxe
        
      